Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-5, in the reply filed on 4/29/22 is acknowledged.  The traversal is on the ground(s) that the Examiner asserted that the product as claimed can be made by another and materially different process such as one applying a hydrogel containing a water-based solvent and a polymer for a coating film, but the Examiner has not provided evidence or support for such statement.
Examiner, in response, provides evidence for such statement in the form of a teaching from Drago et al (“Does Implant Coating with Antibacterial-Loaded Hydrogel Reduce Bacterial Colonization and Biofilm Formation in Vitro?”) which shows a process of applying a hydrogel containing a water-based solvent and a polymer for a coating film (Fig. 1, pgs 3312-3313).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al (US 2018/0126651, already of record).
Matsumura et al teach a three-dimensional model comprising: a three-dimensional body formed of a hydrogel containing a water-based solvent and a polymer; and a coating film coating a surface of the three-dimensional body, the coating film being formed of a hydrogel containing a water-based solvent and a polymer; wherein the coating film is formed of the hydrogel, which is formed of a mineral dispersed in the water-based solvent and the polymer, the mineral being combined with the polymer ([0027]-[0029], Examiner notes that the polymerizable monomer forms a polymer during curing.  Also, Examiner interprets the last formed layer of the object as a coating film coating a surface of the object); and the three-dimensional model is a human organ model ([0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (GB 2478312, already of record) in view of Ito et al (WO 2018/226902).
Matsumura et al teach the invention as discussed above.  In addition, Matsumura et al teach the use of other components such as surface treatment chemicals ([0070]-[0071]) and jetting different materials for molding ([0106]).
Matsumura et al do not teach a tensile breaking strain of the coating film is greater than a tensile breaking strain of the three-dimensional body; or the tensile breaking strain of the coating film is 1.2 times or more greater than the tensile breaking strain of the three-dimensional body.
However, in a related field of endeavor pertaining to a blood vessel model, Ito et al teach a membrane of the organ model has particular tensile elongation at break and stress required for 10% elongation ([0014]) to achieve a blood vessel model that more closely resembles an actual blood vessel ([0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito et al with those of Matsumura et al by having a tensile breaking strain of the coating film be greater than a tensile breaking strain of the three-dimensional body; or the tensile breaking strain of the coating film be 1.2 times or more greater than the tensile breaking strain of the three-dimensional body since it has been held that discovering optimum values of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the tensile breaking strain of the coating film for the purpose of achieving an organ model that more closely resembles the actual organ.  Please see MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743